United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-644
Issued: November 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2009 appellant, through her attorney, filed a timely appeal from the
December 10, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative, who denied her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her
disability beginning April 12, 2004 and her surgeries were due to her accepted injuries.
FACTUAL HISTORY
This case was previously before the Board.1 The Office denied appellant’s claim on
September 19, 2005 and June 30, 2006. In a December 12, 2006 decision, the Board reviewed
the evidence and found that the case was not in posture for decision. The Board found that the
1

Docket No. 06-1670 (issued December 12, 2006).

medical evidence of record implicated that appellant’s employment duties caused or contributed
to her diagnosed lumbar condition and was sufficient to require additional development by the
Office. The facts and circumstance of the case as set forth in the Board’s prior decision are
incorporated herein by reference.
The Office referred appellant for a second opinion evaluation on January 26, 2007 with
Dr. Robert Sciortino, a Board-certified orthopedic surgeon. In a report dated February 9, 2007,
Dr. Sciortino noted her July 2004 spinal decompression surgery and June 2006 lumbar spine
surgery. He performed a physical examination and reviewed appellant’s diagnostic studies.
Dr. Sciortino diagnosed failed back syndrome. He noted that appellant attributed her back
condition to repetitive lifting. Dr. Sciortino stated, “[I]f the [appellant] does have degenerative
disease of the lumbar spine, then a job which requires heavy lifting can certainly aggravate this
condition and may cause this condition to become more symptomatic.” He diagnosed
degenerative disc disease at the L4-5 level with mild spondylolisthesis and disc bulging.
Dr. Sciortino stated that this condition was related to appellant’s age and genetic predisposition.
He found that she gradually developed symptoms over time and that her work certainly could
have caused her to become more symptomatic. Appellant developed failed back syndrome
following her spinal surgery and Dr. Sciortino concluded that her preexisting degenerative
condition was aggravated by her work. Dr. Sciortino stated that her surgery was related to her
preexisting degenerative condition which was aggravated by her lifting at work.
On March 22, 2007 the Office accepted appellant’s claim for aggravation of degenerative
lumbar disease with a disc at L4-5. Appellant filed a claim for compensation on May 2, 2007
requesting wage-loss compensation from April 12, 2004. In a letter dated May 22, 2007, the
Office requested additional information in support of her claim. By letter dated June 19, 2007, it
opened for the payment of medical benefits.
In a July 2, 2007 report, Dr. Kevin D. Rutz, a Board-certified orthopedic surgeon, noted
that he examined appellant on April 18, 2006. He diagnosed cervicalgia, lumbar radiculopathy
and possible nonunion. Dr. Rutz performed a revision of her spinal fusion from L3 to L5 on
June 14, 2006. He noted that he did not have information regarding the issue of causation.
Dr. Rutz stated, “My presumption is that the indications for [appellant’s] original surgery, prior
to seeing me; from which she had developed a nonunion, were for a work[-]related incident and
if this is the case, then her need for revision of that fusion to obtain a solid union would be work
related. [If] her original indication of her lumbar fusion was not work related then her need for
revision of her fusion would be not work related either.”
On August 14, 2007 the Office requested a supplemental report from Dr. Sciortino. As to
whether appellant’s mail handler duties materially altered the course of her degenerative disease
process resulting in the need for surgery in July 2004. The Office also asked what organic
change occurred to her degenerative disc disease based on objective findings as a result of the
performance of her work duties. Finally, it inquired whether appellant’s low back condition
would have naturally progressed to require surgery regardless of the extent of exposure to the
mail handler duties. On September 5, 2007 Dr. Sciortino stated that the question as to whether
her mail handling duties actually altered the course of her disease process was unanswerable. He
also stated that he was unable to answer whether appellant’s back condition would have naturally

2

progressed to the point where it required surgery with or without exposure to her mail handler
duties. Dr. Sciortino found that the questions were hypothetical.
The Office determined that a second opinion examination was necessary and referred
appellant to Dr. Jack C. Tippett, a Board-certified orthopedic surgeon, on October 22, 2007. In a
report dated November 13, 2007, Dr. Tippett reviewed her history of injury, medical treatment
and provided findings on physical examination. He opined that her employment duties did not
materially alter her degenerative disease process. Dr. Tippett stated that it was unlikely that
appellant’s condition in July 2004 was anything other than the normal progression of her low
back condition. He opined that any employment-related aggravation of her degenerative disc
disease ended on June 16, 2002, the date she last worked as a mail handler.
In a letter dated November 27, 2007, the Office informed appellant that there was a
conflict in medical opinion evidence between Dr. Tippett and Dr. Rahman regarding whether her
July 28, 2004 back surgery was employment related. It referred her to Dr. Michael Ralph, a
Board-certified orthopedic surgeon, to resolve this conflict. Appellant’s attorney objected to the
selection of Dr. Ralph on December 18, 2007. He contended that the American Board of
Medical Specialist (ABMS) listed two Board-certified orthopedic surgeons located within
10 miles from appellant’s home and requested information explaining why these physicians were
bypassed.
Dr. Ralph completed a report on December 19, 2007 and requested a copy of the actual
magnetic resonance imaging (MRI) scan of June 8, 2004. He opined that the need for surgical
treatment was unrelated to any sort of work activity. Dr. Ralph stated, “[Appellant] had spinal
stenosis, which is a combination of facet arthritis, a congenitally narrowed canal, as well as a
[G]rade 1 spondylolisthesis which is degenerative in nature.” He opined that her spinal stenosis
was clearly not related to repetitive activity. Although the Office accepted an aggravation of
degenerative disc disease, appellant’s employment-related condition should have resolved by
September 23, 2001. On January 10, 2008 Dr. Ralph submitted a supplemental report and noted
that he had only received and reviewed digitalized films of the MRI scan. He stated, “I see
nothing on the films furnished to me to show that [appellant] had any sort of traumatic injury to
her lumbar area and I, therefore, feel that regardless [of] whether or not the surgery was
indicated, it was not related to her employment….”
By decision dated January 22, 2008, the Office denied appellant’s claim for
compensation and for approval of the July 28, 2004 back surgery.
In letters dated February 13 and 18, 2008, appellant’s attorney noted that the Office stated
that no physicians were bypassed in the selection of Dr. Ralph as the impartial medical examiner.
He again inquired as to the two physicians located closer to her home. Appellant’s attorney also
argued that Dr. Ralph did not base his decision on the statement of accepted facts as he opined
that there was never a work-related aggravation.
By decision dated April 11, 2008, the Office hearing representative noted that Dr. Ralph
requested to review the actual MRI scan or an appropriate disc copy and remanded the case for
the Office to provide the physician with this evidence.

3

On May 15, 2008 Dr. Ralph stated that he had received the actual MRI scan of
June 8, 2004. He found significant spinal stenosis at L4-5 with a narrowing of the spinal canal
secondary to a broad-based disc herniation which was degenerative in nature as well as marked
degenerative changes in the facets. Dr. Ralph stated that the findings on MRI scan had nothing
to do with work activity. He concluded, “At this time I do not consider the surgical treatment or
the abnormalities noted at the L3-4 or L4-5 levels to be in any way related to her employment at
the [employing establishment.]”
By decision dated May 22, 2008, the Office denied appellant’s claim for compensation
from April 12, 2004 and surgery on July 28, 2004. Appellant, through her attorney requested a
telephonic hearing on June 2, 2008 which was held on October 1, 2008. He disagreed with the
selection of Dr. Ralph and with his determination that there was no aggravation of the
degenerative disc disease.
In a letter dated October 2, 2008, counsel argued that Dr. Ralph’s office was located 35
miles from appellant’s home while two other physicians had office’s within 10 miles of her
home. He contended that the Office should have gradually extended the geographic search
before reaching Dr. Ralph. Appellant’s attorney noted that it was possible that these physician’s
had been eliminated from the rotation, but that the Office had not provided documentation.
By decision dated December 10, 2008, the hearing representative found that Dr. Ralph’s
report was entitled to the weight of the medical evidence, that he was appropriately selected and
that no physicians were bypassed in his selection.
LEGAL PRECEDENT
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provide by preponderance of the reliable probative and substantial medical evidence.2
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.3
Section 8103 of the Federal Employees’ Compensation Act4 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
2

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

3

Id.

4

5 U.S.C. §§ 8101-8193, 8103.

4

considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of monthly compensation.5 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
section 8103, with the only limitation on the Office’s authority begin that of reasonableness.6
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.7 In order to be entitled to reimbursement for
medical expenses, a claimant must establish that the expenditures were incurred for treatment of
the effects of an employment-related injury.8
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for a surgery to be authorized, appellant must submit evidence
to show that the requested procedure is for a condition causally related to the employment injury
and that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.9
ANALYSIS
Dr. Rahman performed arthrodesis, posterior lumbar interbody fusion, pedicle screw
fixation and bilateral discectomy at L3-4 and L4-5 on July 28, 2004. He opined that appellant’s
“repetitive push/pull type activity” at the employing establishment contributed to her problems in
the neck and spine. Dr. Rahman stated, “I think there is a direct relationship and that the
pathology present in the lumbar spine is work related.” The Board found Dr. Rahman’s reports
were sufficient to require additional development on the part of the Office.
The Office referred appellant for a second opinion evaluation with Dr. Sciortino, a
Board-certified orthopedic surgeon, who concluded on February 9, 2007 that her preexisting
degenerative condition was aggravated by her work. Dr. Sciortino also stated that her 2004
surgery was related to her preexisting degenerative condition, which was aggravated by her
lifting at work. The Office accepted appellant’s claim for aggravation of degenerative lumbar or
lumbosacral intervertebral disc at L4-5 based on Dr. Sciortino’s report.
Appellant then requested wage-loss compensation beginning April 12, 2004. In support
of her claim, she submitted reports from Dr. Rutz. A Board-certified orthopedic surgeon, who
performed a revision of appellant’s spinal fusion from L3 to L5 on June 14, 2006. Dr. Rutz
stated that he was unable to determine if appellant’s original surgery was due to her accepted
employment injuries. These reports do not contain the necessary medical opinion evidence to
5

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

6

James R. Bell, 52 ECAB 414 (2001).

7

Claudia L. Yantis, 48 ECAB 495 (1997).

8

Cathy B. Millin, 51 ECAB 331 (2000).

9

Joseph P. Hofmann, 57 ECAB 456 (2006).

5

meet her burden of proof and establish that her disability and surgeries were due to her accepted
aggravation of degenerative disc disease.
The Office requested a supplemental report from Dr. Sciortino addressing whether
appellant had a temporary or permanent aggravation of her underlying degenerative disc disease
and whether her surgery in 2004 was due to a permanent aggravation or to the underlying
condition. In a report dated September 5, 2007, Dr. Sciortino stated that he was unable to answer
the questions posed and asserted that the questions asked by the Office were hypothetical.
Appellant’s attorney agreed with this argument. The Board finds that the Office attempted to
discover whether appellant’s employment duties resulted in a temporary or permanent
aggravation of underlying condition was appropriate. When employment factors cause an
aggravation of an underlying physical condition, the employee is entitled to compensation for the
periods of disability related to the aggravation. However, when the aggravation is temporary and
leaves no permanent residuals, compensation is not payable for periods after the aggravation has
ceased.10 As Dr. Sciortino was not able to address whether appellant’s underlying condition was
permanently aggravated, whether her surgery was due to this permanent aggravation and whether
she had any continuing disability due to the permanent aggravation, the Board finds that the
Office properly determined that a new referral to a second opinion physician was appropriate.
The Office referred appellant for a second opinion evaluation with Dr. Tippett, a Boardcertified orthopedic surgeon, who completed a report on November 13, 2007 and opined that her
employment duties did not materially alter her degenerative disease process. Dr. Tippett opined
that her surgery was due to the normal progression of her low back condition and that the
employment-related aggravation of her degenerative disc disease ended on June 16, 2002, the
last date appellant worked as a mail handler.
The Board finds that the Office properly determined that there was a conflict of medical
opinion evidence between Dr. Tippett, the Office’s physician who found no relationship between
appellant’s disability, surgery and her employment, and Dr. Rahman, appellant’s physician, who
opined that there was a relationship between appellant’s low back condition necessitating surgery
and her employment duties.
The Act provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.12

10

Raymond W. Behrens, 50 ECAB 221, 222 (1999).

11

5 U.S.C. §§ 8101-8193, 8123.

12

20 C.F.R. § 10.321.

6

The Office referred appellant to Dr. Ralph, a Board-certified orthopedic surgeon, to
resolve the conflict. Appellant’s attorney objected to the selection of Dr. Ralph on the grounds
that the Office did not consider other physicians closer within appellant’s commuting area. A
physician selected by the Office to serve as an impartial medical specialist should be wholly free
to make a completely independent evaluation and judgment. To achieve this, the Office has
developed specific procedures for the selection of impartial medical specialists designed to
provide safeguards against any possible appearance that the selected physician’s opinion is
biased or prejudiced. The procedures contemplate that impartial medical specialists will be
selected from Board-certified specialists in the appropriate geographical area on a strict rotating
basis in order to negate any appearance that preferential treatment exists between a particular
physician and the Office.13 The Federal (FECA) Procedure Manual (the procedure manual)
provides that the selection of referee physicians (impartial medical specialists) is made through a
strict rotational system using appropriate medical directories. The procedure manual provides
that the Physicians Directory System (PDS) should be used for this purpose wherever possible.14
The PDS is a set of stand-alone software programs designed to support the scheduling of second
opinion and referee examinations.15 The PDS database of physicians is obtained from the
ABMS which contains the names of physicians who are Board-certified in certain specialties.
The Board finds that there is no evidence in the record supporting the allegation that Dr. Ralph
was not appropriately selected through the PDS. There is no documentation suggesting that
other physician’s were bypassed in order to reach Dr. Ralph or that any improper methods were
used in selecting him. The record establishes that he was selected on the rotational basis as
required by the Board and the Office’s procedure manual.
Appellant’s attorney has not submitted sufficient evidence to establish error. It is not
readily apparent that all physicians listed in the ABMS agree to see claimant’s under the federal
workers’ compensation system or to participate in the PDS. Counsel did not submit information
establishing that the two specialist located in Festus, MO are participating physicians.
In his reports dated December 19, 2007; January 10 and May 15, 2008, Dr. Ralph
reported appellant’s history of injury medical history and physical findings. He opined that the
need for surgical treatment was unrelated to any sort of work activity noting that she had spinal
stenosis which was degenerative in nature. Dr. Ralph noted that the Office accepted aggravation
of degenerative disc disease but disagreed with this finding and concluded that appellant’s
employment-related condition should have resolved by September 23, 2001. Dr. Ralph reviewed
the June 8, 2004 MRI scan and found significant spinal stenosis at L4-5 with a narrowing of the
spinal canal secondary to a broad-based disc herniation, which was degenerative in nature as
well as marked degenerative changes in the facets. Dr. Ralph stated that the findings on MRI
scan had nothing to do with work activity and concluded that neither appellant’s surgical
treatment nor the abnormalities noted at the L3-4 or L4-5 levels were related to her employment
at the employing establishment.

13

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

15

Federal (FECA) Procedure Manual, supra note 14 at Chapter 3.500.7 (September 1995, May 2003).

7

It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.16 The Board
finds that Dr. Ralph’s report is based on a proper, factual and medical background and contained
findings on examination of appellant and review of diagnostic studies. Dr. Ralph clearly and
consistently concluded that her disability and surgeries were not related to her employment but to
the underlying condition. He found that appellant had not sustained trauma to her spine, but that
her condition was due to her degenerative condition. Dr. Ralph’s reports do not support her
claim for disability or surgery and the Office, therefore, properly denied her claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that her
disability beginning April 12, 2004 and her surgeries were due to her accepted injuries.
ORDER
IT IS HEREBY ORDERED THAT the December 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

8

